 In the Matter Of STANDARD OIL COMPANY (INDIANA)andINDEPENDENTUNION OF CARTAGE AND COMMISSION AGENTS ANDDRIVERS OF THEMILWAUKEE DIVISION OF STANDARD OIL COMPANY (INDIANA)Case No. 13-R-736.-Decided February 6, 1945Mr'.Merwin Bristol,of Chicago, Ill., for the Company.Mr. Carl N. Hill,of Madison, Wis., for the Independent.Mr. Alfred G. Goldberg,of Milwaukee, Wis., for Locals 95 and 43.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Independent Union of Cartage andCommission Agents and Drivers of'the Milwaukee Division of Stand-ard Oil Company (Indiana), herein called the Independent,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Standard Oil Company (Indiana), Mil-waukee,Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon-due no-tice before Leon A. Rosell, Trial Examiner.Said hearing was heldatMilwaukee,Wisconsin, on December 13, 1944.The Company; the-Independent, General Drivers and Helpers, Local 95, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, A. F. L., herein called Local 95, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 43, A. F. L., herein called Local 43, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing oh the issues.The Trial Examiner's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.60 N. L. R. B., No. 87.452 STANDARD OIL COMPANY (INDIANA)453Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYStandard Oil Company (Indiana) is an Indiana corporationengaged in the manufacture, distribution, and sale of petroleumproducts in 15 -States of the United States.This proceeding solelyconcerns certain of the Company's distribution employees in its Mil-waukee Sales Division in the State of Wisconsin. ' During 1943 thenet sales of the Milwaukee Sales Division were in excess of $10,000,000,and substantially all the products which it distributed during thatperiodwere manufactured at and received from the Company'srefinery at Whiting, Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDIndependent Union of Cartage and Commission Agents and Driv-ers of the Milwaukee Division of Standard Oil Company (Indiana) isa labor organization admitting to membership employees of theCompany.General Drivers and Helpers, Local 95, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,and International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 43, both affiliated with the Ameri-can Federation of Labor, are labor organizations admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Independentas the exclusive 'bargaining representative of certain of its employeesuntil the Independent has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Independent represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Field Examiner reported that the Independent submitted 83 designations of author-ity and that there are 120 employees in the unit it alleges to be appropriate.The Field Examiner further"reportedthat Local95 submitted 4 authorization cards andthat there are 4 employees in the unit it alleges to be appropriate.He also reported'thatLocal 43 submitted 3 designation cards and that there are 3 employees in the unit whichLocal43 alleges to be appropriate. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe Independent contends,and the Company agrees,that all com-mission agents and commission drivers employed in-the Company'sMilwaukee Sales Division constitute a unit appropriate for collectivebargaining purposes. --Local 95 contends that all commission driversin Kenosha County, part of the territory covered by the MilwaukeeSalesDivision,constitute an appropriate unit apart from the remain-ing employees of the division;it does not object to the inclusion withinits proposed unit of commissionagents inKenosha County. Simi-larly, Local 43 seeks a separate unit of commission agents and com-mission drivers in RacineCounty, alsoa part of the Milwaukee SalesDivision:In its Milwaukee Sales Division,the Company maintains a numberof storage and distribution depots, called"A," "B," and"C" stations."B" stations,of which there are 97 in the Milwaukee Sales Division,are smallbuildingsadjacent to 4 or 5 tanks having a capacity of 10,000to 17,000 gallons and are usually located on the outskirts of a town._Thest"B" stations are operated by commission-agents who receivecarload deliveries of gasoline and other petroleum products and selldirectly to consumers.The Companyleases the property on which the"B" stations are located and owns the equipment used. The chassis ofthe trucks which are used for deliveries.belong to the "B" stationagents and the body to the Company."A" stations are large,and "C"smaller, bulk stations, staffed entirely with salaried employees ex-cept for commission drivers. In the Milwaukee Sales Division, theCompany employs 26 commission drivers who distribute its productson the same basis as the commission agents except that they do notoperate their own stations,but fill up at "A'-' and "C"stations.In allother respects, commission agents and commission drivers have virtu-ally similar duties, skill,and working conditions.The first labor organization that sought to represent the commissionagents and commission drivers in the Milwaukee,Sales Division ona division-wide basis was the unaffiliated Cartage and CommissionEmployees Union. In 1938 that organization achieved a workingagreement with the Company in which it was recognized as the "bar-gaining agency for all employees who are representedby theUnion inthe Milwaukee Division of the Company."It never reached an agree-ment with the Company regarding-wages.Thereafter,partly be-cause of an "adjustment downward" in the rate of compensation ofcertain commission employees in the division,a strike was called ini The record disclosesthat the Companyemploys 123 commission agents and commissiondrivers in the entiredivision, and that of these,4 commission drivers and 1 commissionagent are employed ln5Kenosha County, and 2 commission=drivers and3 commission agentsare employedin RacineCounty. STANDARD OIL COMPANY (INDIANA)455August 1940.Out of this unsettled situation, International Brother-hood of Chauffeurs, Teamsters, Warehousemen and Helpers, Local 442,A. F. L., herein called Local 442, emerged.The strike was settled,the Company made certain agreed reinstatements and back paymentof wages, and Local 442 entered into an agreement with the Companyfor a consent election covering all commission agents and commissiondrivers in the Milwaukee Sales Division.The election was held underthe supervision of a Board Regional Director and resulted, on October30, 1941, in the designation by the Regional Director of Local 442 as--bargaining representative of the employees in the unit agreed uponbetween Local 442 and the Company. Subsequently, there were dis-putes between the parties regarding terms of a proposed bargainingagreement.Despite numerous conferences and a complete arbitrationproceeding, Local 442 and the Company never settled their differencesand never executed a collective bargaining contract. In 1944 the In-dependent made its appearance among the employees of the division.During all this time, and as far back as 1934, the commission driversin Kenosha County were active members of Local 95 and the commis-sion drivers and commission agents in Racine County were activemembers of Local 43. Local 95 attempted to bargain with the Com-pany in 1936 on behalf of its commission drivers, but without success.No members of these two small groups joined the unaffiliated Cartageand Commission Employees Union.Their rates of pay were notchanged by` the Company in 1940, as were those of other similar em-ployees in the Division.They, therefore, did not join in the 1940strike.Nor did 'the members of Local 95 and Local 43 ever becomemembers of Local 442. Instead, they sent their representatives to thevarious bargaining conferences which were held between Local 442and the Company after the consent election, and two of their membersattended, and testified at, the various hearings in the arbitration pro-ceeding that followed.Although the Company checked off dues fromwages of employees who individually authorized such action and for-warded its monthly check to Local 442 for all such deductions, Locals95 and 43 had separate agreements with Local 442, whereby Local 442sent to each of them an amount equal to the check-offs authorized bymembers of Local 95 and Local 43.The Independent and the Company argue that the foregoing factsreveal a pattern of collective bargaining on a division-wide basis whichprecludes the establishment of a smaller unit or units, and that theMilwaukee Sales Division is indivisible because of its integration.Clearly, the record does not indicate that previous attempts to bargainon a division-wide basis have tended to, stablize labor relations amongthe commission''einployees involved herein.The Company's cottractwith the Cartage and Commission Employees Union did not accordto that organization recognition as the representative of all commis- 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion employees in the division, and is therefore not controlling.3Nordo the Company's negotiations with Local 442 establish a successfulpattern of labor relations, since no written contract ever resulted.4With respect to other classifications of employees,there has been suc-cessful bargaining'with the Company predicated upon units similarto those sought by Local 95 and Local 43 herein. SinceApril1942, theCompany has had a contractwithLocal 95 covering all salaried truckdrivers and warehousemen in Kenosha County', and,since March 1942,it has had a separate contract with Local 43 covering the same classifi-cation of employees in Racine.County.In addition,the record dis-closes three other instances of successful collective bargaining premisedon units of employees carved out of the Milwaukee Sales Division.Thus, for several years the Company hashad (1)a contract coveringsalaried truck drivers in the city of Milwaukee,(2) an agreementcovering salaried warehousemen and maintenance men in the city ofMilwaukee,and (3)another agreement covering salaried truck driversand warehousemen in the city of Madison.5In view of all the foregoing facts, the commission agents and com-mission drivers in Kenosha County, and those employed in RacineCounty, maycomprise two separate appropriate units, or the commis-sion agents and commission drivers in the entire Milwaukee Sales Divi-sion,may comprise n single unit for collective bargaining purposes.Under these circumstances,we shall defer our determination of theappropriate unit or units.Such determination shall depend, in part,upon the results of the elections which we hereinafter direct.We shall direct elections by secret ballot to be conducted among theemployees of the Company in the followinggroupswho were employedduring thepay-roll period immediately preceding the date of ourDirection of Elections,subject to the limitations and additions setforth therein : e(1)All commission agents and commission drivers employed by theCompany in Kenosha County;Wisconsin,excluding all supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action, to determinewhether theydesire to be repre-sented by IndependentUnion of Cartageand CommissionAgents andDrivers of the Milwaukee Division of Standard Oil Company (In-diana)or byLocal 95, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. L. for thepurposes of collective bargaining,or by neither;3 SeeMatter of Sangamo Electric Company,59 N L R B 3644 SeeMatter of E. I DuPont de Nemoars and Company,58 N. L. R. B 5145In a number of other sales divisions the Company apparently has had successful bar-gaining relations on the basis of units covering commission agents and commission driverson a division-wide basis.9 Local 95 and Local 43 request that their names appear on the ballot as set forth in theDirection of Elections.- STANDARD OIL COMPANY (INDIANA)457(2)All commission agents and commission drivers employed by theCompany in Racine County, Wisconsin, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, to determine whether they desire to be represented by In-dependent Union of Cartage and Commission Agents and Drivers ofthe Milwaukee Division of Standard Oil Company (Indiana), or byLocal 43, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. L., for the purposes of collec-tive bargaining, or by neither ;(3)All remaining commission agents and commission drivers em-ployed by the Company in its Milwaukee Sales Division, Wisconsin,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetheror not they desire to be represented by Independent Union of Cartageand Commission Agents and Drivers of the Milwaukee Division ofStandard Oil Company (Indiana),. for the purposes of collectivebargaining.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil Com-pany (Indiana), Milwaukee, Wisconsin, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the following employees who were employed during thepay-roll period immediately preceding the date of this Direction, 'in-eluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections :(1)All commission agents and commission drivers employed by theCompany in Kenosha County,- Wisconsin, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the -status of employees, or effectively 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend such action, to determine whether they desire to be repre-sented by Independent Union of Cartage and Commission- Agents_and Drivers of the Milwaukee Division of Standard Oil Company,(Indiana), or by Local 95, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. L., for thepurposes of collective bargaining, or by neither;(2)All commission agents and commission drivers employed by the-Company in Racine County, Wisconsin, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, to determine whether they desire to be represented byIndependent Union of Cartage and Commission Agents and Driversof the Milwaukee Division of Standard Oil Company (Indiana), orby Local 43, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L., for the purposes ofcollective' bargaining, or by neither;(3)All remaining commission agents and commission drivers em-ployed by the Company in its Milwaukee Sales Division, Wisconsin,excluding all supervisory, employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees, or effectively recommend such action, to determine whetheror not they desire to be represented by Independent Union of Cartageand Commission Agents and Drivers of the Milwaukee Division ofStandard Oil Company (Indiana), for the purposes of collective-bargaining.